          Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 1 of 9



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

  TEXAS LEAGUE OF UNITED LATIN
  AMERICAN CITIZENS; NATIONAL
  LEAGUE OF UNITED LATIN AMERICAN
  CITIZENS; LEAGUE OF WOMEN
  VOTERS OF TEXAS; RALPH EDELBACH;
  BARBARA MASON; MEXICAN
  AMERICAN LEGISLATIVE CAUCUS,
  TEXAS HOUSE OF REPRESENTATIVES;
  and TEXAS LEGISLATIVE BLACK
  CAUCUS;

                  Plaintiffs,
                                                       CIVIL ACTION NO. 1:20-cv-01006-RP
  v.

  GREG ABBOTT, in his official capacity as
  Governor of Texas; RUTH HUGHS, in her
  official capacity as Texas Secretary of State;
  DANA DEBEAUVOIR, in her official capacity
  as Travis County Clerk; CHRIS HOLLINS, in
  his official capacity as Harris County Clerk; and
  JOHN W. OLDHAM, in his official capacity as
  Fort Bend County Elections Administrator;

                  Defendants.

       STATE DEFENDANTS’ OPPOSED MOTION TO EXCLUDE THE EXPERT
        DECLARATIONS OF DANIEL A. SMITH AND MATTHEW A. BARRETO

        An expert witness must base his or her conclusions on reliable principles and methods. See

Fed. R. Evid. 702. Scientific evidence and reasoning that is not grounded in the “methods and

procedures of science” is no more than “subjective belief or unsupported speculation.” Daubert v.

Merrell Dow Pharm., Inc., 509 U.S. 579, 590 (1993). That is the case here. Daniel A. Smith and Matthew

A. Barreto offer opinions not grounded in the methods and procedures of science. Their reasoning

hinges on scant evidence concerning public perception of the United States Postal Service (USPS).

And their statistical analysis fails to consider the percentage of absentee voters who will choose to



                                                  1
            Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 2 of 9



deliver their mail-in ballots by mail, instead lumping all absentee voters into one category to project

data that aligns with Plaintiffs’ preordained conclusions. Such analysis is neither relevant nor reliable.

For this reason, the State Defendants ask the Court to exclude the declarations of Smith and Barreto.

                             NATURE AND STAGE OF THE PROCEEDINGS

         On October 1, Governor Abbott issued a proclamation “enhancing ballot security protocols

for the in-person delivery of marked mail ballots for the November 3rd Election. Under this

proclamation, voters who are eligible to vote by mail and choose to deliver their ballots in-person

must deliver their ballots to a single early voting office location as publicly designated by a county’s

early voting clerk.” See Press Release, Office of the Texas Governor, Governor Abbott Issues

Proclamation Enhancing Ballot Security (Oct. 1, 2020), https://gov.texas.gov/news/post/governor-

abbott-issues-proclamation-enhancing-ballot-security. Plaintiffs filed an emergency motion for a

temporary restraining order and a preliminary injunction to enjoin the enforcement of the Governor’s

proclamation. Plaintiffs attached two expert declarations to support their position: one from Smith

and one from Barreto. See Pls.’ Mot. for TRO and PI, Ex. 19 (Smith), Ex. 20 (Barreto). The State

Defendants now move to exclude both expert declarations as well as any testimony these experts may

offer.

                                      STATEMENT OF THE ISSUE

         This motion presents a single issue: Should the Court exclude the declarations and testimony

of Smith and Barreto? The answer is yes because the experts’ reasoning and conclusions are neither

relevant nor reliable.

         The party seeking admission of expert testimony must establish that “(a) the expert’s scientific,

technical, or other specialized knowledge will help the trier of fact to understand the evidence or to

determine a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the

product of reliable principles and methods; and (d) the expert has reliably applied the principles and

                                                    2
              Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 3 of 9



methods to the facts of the case.” FED. R. EVID. 702. “[E]xpert testimony is admissible only if it is

both relevant and reliable.” Pipitone v. Biomatrix, Inc., 288 F.3d 239, 244 (5th Cir. 2002). That is the

“overarching concern” when assessing the admissibility of expert testimony. Smith v. Goodyear Tire &

Rubber Co., 495 F.3d 224, 227 (5th Cir. 2007) (citing Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579

(1993)).

                                     ARGUMENT AND AUTHORITIES

I.         Both experts rely on an unquantified public perception concerning the reliability of
           the USPS to bridge the analytical gap between the data and their opinions.

           In General Electric Co. v. Joiner, the Supreme Court recognized that “[t]rained experts commonly

extrapolate from existing data.” 522 U.S. 136, 146 (1997). But that does mean a district court must

“admit opinion evidence that is connected to existing data only by the ipse dixit of the expert.” Id.

Indeed, in such a case, “a court may conclude that there is simply too great an analytical gap between

the data and the opinion proffered.” Id. That is precisely the case here. Smith and Barreto speculate,

based on scant evidence concerning public perception of the USPS, that swaths of absentee voters in

Texas will forego the option to cast their absentee ballot by mail and will instead deliver those ballots

in person. That data simply does not support such an extrapolation. Indeed, at times, the data is

contradictory.

           Smith’s declaration repeatedly refers to an amorphous concern amongst absentee voters in

Texas about the security and delivery times of the USPS. See ECF 15-19 ¶¶ 9, 20, 49, 51. But Smith

does not offer any authority to support this purported concern amongst voters. Nor does Smith offer

any authority to quantify the alleged increased demand among Texas voters for absentee ballots and

in-person delivery locations. Indeed, the only support Smith offers to support the alleged concern

amongst absentee voters about the USPS is a statement from the USPS website advising absentee

voters to allow a week for mail to arrive. See id. at ¶ 20. Without more support, Smith’s declaration



                                                      3
            Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 4 of 9



that concerns amongst Texas absentee voters are driving an increased demand for in-person ballot

delivery locations can be considered nothing more than Smith’s unsupported speculation.

         Barreto’s declaration fares no better. Barreto refers to the same concern amongst absentee

voters about the security and delivery of absentee ballots through the USPS. See, e.g., ECF 15-20 ¶¶ 19,

27. He projects that such concerns will drive absentee voters to forego mailing their ballots and instead

deliver their ballots to in-person delivery locations. See id. ¶¶ 23, 27. Barreto further suggests Texas

Latinos and African–Americans are particularly distrusting of the USPS and significantly less likely to

submit their ballots by mail. Id. at ¶¶ 26, 27, 29. But Barreto’s data does not support these conclusions.

For instance, one of the primary sources Barreto relies on in his declaration states that “three-fourths

of Americans rate the performance of the U.S. Postal Service as ‘good’ or ‘excellent’ according to

Gallup polls conducted since 2012 (Gallup 2019).” Andrew Menger & Robert M. Stein, Choosing the

Less Convenient Way to Vote: An Anomaly in Vote by Mail Elections, 73 POL. RES. Q. 196 (2019),

https://static1.squarespace.com/static/599b81d8e6f2e1452a4955ea/t/5d5c6af024f9f70001cbeeb2/

1566337776703/Revised+Social+Rewards+of+Voting+6_8_19.pdf. Indeed, according to that same

source, more than 80% of both frequent and infrequent voters trust the USPS to securely deliver their

ballots in a timely fashion. See id.

        Moreover, Barreto’s own survey provides rebuts his conclusion that Texas Latinos and

African–Americans are significantly more distrusting of the USPS. In his survey, Barreto asked Texas

Latinos and African American about their confidence the vote by mail process. ECF 15-20 ¶ 26. The

results: 65% of Latino voters said they were very confident or somewhat confident that their ballot

would be counted; and 67% of African American voters were very confident or somewhat confident

that their ballot would be counted in the election. Id. Because of this contradictory evidence, Barreto’s

opinion cannot be considered either relevant nor reliable. His conclusions are no more than subjective

belief and unsupported speculation.


                                                    4
           Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 5 of 9



        Smith and Barreto’s opinions regarding the interrelation between concerns about the USPS

and in-person delivery locations are also logically problematic. Both experts suggest that concerns

about the USPS will drive absentee voters to in-person delivery locations. But this reasoning is an

oversimplification. In deciding to vote at an in-person voting location rather than by mail, an absentee

voter must perform a careful balancing act, weighing the risk of contracting Covid-19 by visiting an

in-person delivery location against concerns about the reliability of the USPS and the convenience of

mail-in voting. But both experts ignore this logical step, simply concluding that voters will choose to

vote at in-person voting locations because of concerns about reliability at the USPS.

        The experts also ignore guidance from local voting officials, encouraging absentee voters to

use the mail instead of showing up in-person at delivery locations. For instance, in late August, Harris

County Clerk Chris Hollins instructed absentee voters in a local interview that “[i]f you're eligible to

vote by mail, we want you to vote by mail. . . . Voting by mail is the safest way to vote, and all those

who are eligible to vote should strongly consider casting their vote in that manner — not only for

themselves but as a service, a duty to other residents." Alexa Ura, Texas’ Most Populous County Sending

Mail-in Ballot Applications to Millions of Registered Voters, TEX. TRIBUNE (Aug. 25, 2020),

https://www.texastribune.org/2020/08/25/texas-vote-by-mail-harris/.

        In short, both experts unjustifiably extrapolate scant evidence concerning public perception

of the USPS to project large masses of absentee voters resorting to in-person delivery locations. As

discussed above, the evidence marshalled by the experts simply does not support such a conclusion.

There is simply too large of an analytical gap between the data and the offered opinions to conclude

that the declarations are anything but mere ipse dixit. For this reason, Defendants ask that the Court

exclude both expert declarations as well as any testimony these experts may offer.




                                                   5
           Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 6 of 9



II.     Both experts’ statistical analysis ignores the percentage of absentee voters who plan
        to vote by mail.

        It is a truism across the federal courts that an expert’s opinion must be based on sufficient

facts or data in order to be admissible. See FED. R. EVID. 702(b); United States v. Coutentos, 651 F.3d

809, 820 (8th Cir. 2011); Ervin v. Johnson & Johnson, Inc., 492 F.3d 901, 904–05 (7th Cir. 2007). The

Fifth Circuit in particular has recognized that an expert opinion must consider possible variables and

account for obvious alternative explanations in formulating an opinion. See Muñoz v. Orr, 200 F.3d

291, 301 (5th Cir. 2000); see also Tagatz v. Marquette Univ., 861 F.2d 1040, 1045 (7th Cir.1988) (explaining

that a failure to control for other explanatory variables made expert's table “essentially worthless”).

        Here, both Smith and Barreto have failed to account for the percentage of absentee voters

who plan to vote by mail rather than at in-person delivery centers in their statistical analyses. Nowhere

in either declaration do the experts project historical data concerning the number of absentee voters

who previously voted by mail to the current election. Nor do they tease out the percentage of absentee

voters in each county that will likely deliver their ballots by mail rather than at in-person delivery

centers. Rather, the experts extrapolate their dire narrative based on the total number of projected

absentee voters. See, e.g., Ex. 19 ¶¶ 12, 26; Ex. 20 ¶¶ 32-35.

        An analogy in Smith’s declaration makes this analytical flaw clear. In discussing the costs of

voting, Smith states that a change to the number of physical ballot delivery sites is “akin to when

election officials change or reduce the number of polling locations, voters who had planned to drop

off their absentee ballot at an alternative location, particularly if it had been previously discussed or

announced by local election officials, will face the additional burden of having to obtain additional

information to find out where they may drop off their absentee ballot.” Ex. 19 ¶ 24. But this

comparison ignores the critical distinction between in-person voting at polling locations on election

day and absentee voting. Absentee voters have the option to deliver their ballots via the mail; in-



                                                     6
           Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 7 of 9



person voters on election day do not. Smith’s analogy, and indeed his entire declaration, ignores the

impact of this distinction.

        Barreto’s analysis similarly ignores the division between absentee voters who cast their ballots

by mail instead of at in-person delivery locations. For example, Barreto emphasizes the number of

absentee ballots that have been requested in some of Texas’s largest counties. See Ex. 20 ¶ 35 (“Harris

County has already received 215,00 absentee ballot requests and expected thousands more for the

November election. In Travis County estimates are that 100,000 voters will vote using absentee ballots,

while in Fort Bend officials estimate as many as 50,000 mail ballot requests. These represent dramatic

increases over the November 2016 election as well as the July 2020 primary runoff, and counties

should be allowed to reduce congestion and increase access for voters who wish to drop off their

ballots and not use USPS.”) He then juxtaposes the total number of absentee ballot requests with the

number of in-person delivery locations in each county to demonstrate a disparity. See id. at ¶¶ 35-39.

But this juxtaposition ignores the percentage of absentee voters that will vote by mail rather than in-

person. Without consideration of this important variable, Barreto’s predictions as to congestion at the

in-person voting locations can be considered no more than speculation.

        In sum, neither expert declaration sufficiently accounts for the percentage of absentee voters

who will choose to cast their ballot via the mail instead of in person at a physical delivery location. As

such, the resulting analyses are neither relevant nor reliable. For this reason, Defendants ask the Court

to exclude both expert declarations as well as any testimony these experts may offer.




                                                    7
         Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 8 of 9



Date: October 8, 2020                     Respectfully Submitted.

KEN PAXTON                                /s/ Patrick K. Sweeten
Attorney General of Texas                 PATRICK K. SWEETEN
                                          Associate Deputy for Special Litigation

                                          TODD LAWRENCE DISHER
                                          Deputy Chief for Special Litigation

                                          WILLIAM T. THOMPSON
                                          Special Counsel

                                          ERIC A. HUDSON
                                          Special Counsel

                                          KATHLEEN T. HUNKER
                                          Special Counsel

                                          OFFICE OF THE ATTORNEY GENERAL
                                          P.O. Box 12548 (MC-009)
                                          Austin, Texas 78711-2548
                                          Tel.: (512) 936-1414
                                          Fax: (512) 936-0545
                                          patrick.sweeten@oag.texas.gov
                                          todd.disher@oag.texas.gov
                                          will.thompson@oag.texas.gov
                                          eric.hudson@oag.texas.gov
                                          kathleen.hunker@oag.texas.gov

                                          COUNSEL FOR THE GOVERNOR OF TEXAS AND
                                          THE TEXAS SECRETARY OF STATE




                                      8
           Case 1:20-cv-01006-RP Document 41 Filed 10/08/20 Page 9 of 9



                                  CERTIFICATE OF CONFERENCE

       I certify that on October 8, 2020, I conferred with counsel for Plaintiffs about the foregoing
motion. Plaintiffs oppose.

                                                    /s/Patrick K. Sweeten
                                                    PATRICK K. SWEETEN


                                      CERTIFICATE OF SERVICE

     I hereby certify that on October 8, 2020, I electronically filed the foregoing document through
the Court’s ECF system, which automatically serves notification of the filing on counsel for all parties.

                                                     /s/ Patrick K. Sweeten
                                                     PATRICK K. SWEETEN




                                                   0
